 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                        No. CR-19-08261-001-PCT-GMS
10                    Plaintiff,                          ORDER
11       v.
12       Carlos Garcia-Quintana,
13                    Defendant.
14
15
16            Pending before the Court is Defendant Carlos Garcia-Quintana (“Defendant”)’s
17   Motion to Dismiss Indictment, or Parts Within the Indictment (Doc. 22.) The Motion is
18   denied.
19                                            BACKGROUND
20            On November 6, 2019, Defendant was arrested by United States Border Patrol when
21   he was stopped while driving a van that contained eight undocumented immigrants. On
22   November 19, 2019, Defendant was indicted on one count of Transportation of an Illegal
23   Alien in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii).1 On December 2, 2019,
24   1
         The text of the indictment states:
25            On or about November 6, 2019, in the District of Arizona, the defendant,
26            CARLOS GARCIA-QUINTANA, knowing and in reckless disregard of the
              fact that certain aliens . . . had come to, entered, and remained in the United
27            States in violation of law, did knowingly transport and move said aliens
              within the United States by means of transportation and otherwise in
28            furtherance of such violation of law.
     (Doc. 17.)
 1   Defendant filed this motion arguing that the indictment failed to allege an essential element
 2   of the charged offense.
 3                                         DISCUSSION
 4   I.     Legal Standard
 5          An indictment is sufficient if it contains the elements of the offense charged in
 6   enough detail to fairly inform the defendant of the charge and to enable him to plead.
 7   Hamling v. United States, 418 U.S. 87, 117–18 (1974). “Undoubtedly the language of the
 8   statute may be used in the general description of an offence, but it must be accompanied
 9   with such a statement of the facts and circumstances as will inform the accused of the
10   specific offence, coming under the general description, with which he is charged.” Id.
11   II.    Analysis
12          Under 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii),
            Any person who . . . knowing or in reckless disregard of the fact that an alien
13          has come to, entered, or remains in the United States in violation of law,
            transports, or moves or attempts to transport or move such alien within the
14          United States by means of transportation or otherwise, in furtherance of such
            violation of law shall be . . . fined under Title 18, imprisoned not more than
15          5 years, or both[.]
16   Defendant concedes that the indictment “fairly informs us that the named aliens entered
17   the United States without authorization and were therefore ‘inadmissible’ under civil
18   immigration law. (8 USC § 1182(a)(6)).” (Doc. 22 at 3.) However, Defendant argues that
19   the indictment is “defective” because it does not provide “facts showing a continuing
20   ‘violation of law’ which was furthered by the transportation provided by the defendant.”
21   Id. Defendant also argues that “unauthorized entry in violation of 8 USC § 1325(a) is not
22   a continuing offense and does not make subsequent presence unlawful,” and that “an alien
23   inadmissible only under 8 USC § 1182(a)(6) is not ‘unlawfully present.’” Id. at 7.
24          Defendant provides no authority, nor is the Court aware of any, indicating that the
25   underlying provision of law violated by alien(s) transported in violation of 8 U.S.C. §
26   1324(a)(1)(A)(ii) and (a)(1)(B)(ii) must be specified in an indictment. More to the point,
27   individuals who are present in the United States without authorization, as Defendant
28   concedes the indictment fairly asserts, are “commit[ting] a civil . . . violation of federal


                                                 -2-
 1   law.” Melendres v. Arpaio, 989 F. Supp. 2d 822, 891 (D. Ariz. 2013). That this violation
 2   is not a criminal violation of the law does not prevent the civil violation of the law from
 3   meeting the elements under 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii), and Defendant
 4   has cited no authority suggesting otherwise. Thus, because the indictment “fairly informs
 5   us that the named aliens entered the United States without authorization,” it necessarily
 6   provides “facts showing a continuing ‘violation of law’ which was furthered by the
 7   transportation provided by the defendant.” (Doc. 22 at 3.)
 8         The indictment in this case adequately “inform[s] the accused of the specific
 9   offence, coming under the general description, with which he is charged.” Hamling, 418
10   U.S. at 118. Defendant’s motion is denied.
11         IT IS THEREFORE ORDERED that Defendant Carlos Garcia-Quintana’s
12   Motion to Dismiss Indictment, or Parts Within the Indictment (Doc. 22) is DENIED.
13         Dated this 13th day of January, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
